UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2010 Casey’s General Stores, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 001-34700 Iowa (State or other jurisdiction of incorporation) 42-0935283 (IRS Employer Identification No.) One Convenience Blvd. P.O. Box 3001 Ankeny, IA 50021 (Address of principal executive offices, including zip code) (515) 965-6100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On November 3, 2010, Casey’s General Stores, Inc. issued a press release in respect of the termination of discussions regarding a potential transaction with 7-Eleven, Inc. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item 8.01. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release in respect of the termination of discussions regarding a potential transaction with 7-Eleven, Inc. issued by Casey’s General Stores, Inc., dated November 3, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CASEY’S GENERAL STORES, INC. Date: November 3, 2010 By: /s/William J. Walljasper Name: William J. Walljasper Title:Senior Vice President and Chief Financial Officer Exhibit Index The following exhibit is filed herewith: Exhibit No. Description Press release in respect of the termination of discussions regarding a potential transaction with 7-Eleven, Inc. issued by Casey’s General Stores, Inc., dated November 3, 2010.
